DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per claim 1, none of the cited prior art seems to disclose, alone or in combination, the claimed limitations, in particular:
wherein the luminances of the edge regions for each of the edge regions gradually increase along a first direction toward a bezel and remain the same along the second direction perpendicular to the first direction relative to no compensation of the input image data, and 
wherein the luminances of the corner regions for each of the comer regions gradually increase along the first direction, and gradually increase along the second direction relative to no compensation of the input image data.

As per claim 15, none of the cited prior art seems to disclose, alone or in combination, the claimed limitations, in particular:
wherein the luminances of the edge regions for each of the edge regions gradually increase along a first direction toward a bezel, and remain the same along the second direction perpendicular to the first direction relative to no compensation of the input image data, and 
wherein the luminances of the corner regions for each of the comer regions gradually increase along the first direction, and gradually increase along the second direction relative to no compensation of the input image data.

As per claim 18, none of the cited prior art seems to disclose, alone or in combination, the claimed limitations, in particular:
wherein the luminances of the edge regions for each of the edge regions gradually increase along a first direction toward a bezel, and remain the same along the second direction perpendicular to the first direction relative to no compensation of the input image data, and 
wherein the luminances of the corner regions for each of the comer regions gradually increase along the first direction, and gradually increase along the second direction relative to no compensation of the input image data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694